DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of a certified copy of FR 1103155 filed October 14, 2011 as required by 37 CFR 1.55 in the parent case US App No. 13/651,002.
Applicant’s claims to priority of US Provisional 61/547,289 filed October 14, 2011 is acknowledged. It is also acknowledged that the instant case is a divisional of 13/651,002 filed October 12, 2012.
Claim Status
Claims Filing Date
January 3, 2022
Amended
16
Cancelled
17
Under Examination
1-16, 18-20


Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejection is withdrawn due to claim amendment:
Claim 16 lines 1-2 “the sheet obtained after step i) is used for manufacture of an aircraft structural element”.   
Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered but they are not persuasive.
Unexpected Results
	The applicant argues the short heat treatment is a non-standardized temper suitable for forming (Remarks pg. 7 para. 3) that simplifies the manufacturing process and improves the balance between mechanical resistance and damage tolerance in an aged temper compared to a process not including the short heat treatment (Remarks pg. 7 para. 4), where properties are stable over time (see Example 1; Remarks pg. 17 paras. 5-6) and subsequent cold working/forming requires stable properties (Remarks para. spanning pgs. 8-9).
The applicant further argues evidence of unexpected results of the mechanical strength, particularly tensile yield strength Rp0.2(L), which is high and increases with additional deformation without significantly decreasing toughness (Remarks para. spanning pgs. 17-18), as seen in Examples 2 and 4 in Tables 2 and 3, where a further deformation of 8% results in high values for Kapp and Keff and the decrease in Kapp in the T-L direction is less than 5% between 2.5% and 8% stretch (Remarks pg. 18 para. 2), where products without a short heat treatment (i.e. comparative example 4, Tables 5 and 6) show significant decrease in Kapp(T-L) of 9% between 3% and 5% stretching (Remarks pg. 18 para. 3).
	The examiner respectfully disagrees that unexpected results have been established. Rioja ‘859 teaches a multiple step aging process with a first step at 250 to 425°F (121 to 218°C) for 1 to 50 hours (Rioja ‘859 1:60-68, 2:1-8, 3:64-68, 4:1-12). This overlaps with the claimed short heat treatment such that a prima facie case of obviousness exists. MPEP 2144.05(I).
To effectively rebut a prima facie case of obviousness the claimed subject matter must be compared with the closest prior art. MPEP 716.02(e). The above argument of unexpected results compares the claimed process to one not including a short heat treatment. However closer prior art exists that teaches conventional solution heat treatment and quenching and cold working (Rioja ‘859 3:63) then multiple step aging, where the first step renders the short heat treatment  prima facie obvious (Rioja ‘859 1:60-68, 2:1-8, 3:64-68, 4:1-12; MPEP 2144.05(I)). 
	To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d)(II). Applicant’s specification has data for short heat treatment times of 0.5 to 7 hours at 
	The applicant argues the properties of the product obtained from the short heat-treatment step g) and the additional cold working of h) permit 3-dimensional operation of step h) to get the final product (applicant’s specification [0060], Remarks para. spanning pgs. 7-8).
	It is unclear how the short heat-treatment step of g) and the additional cold working of h) permit the 3-dimensional operation of step h) (i.e. the same step h) cannot permit itself). 
	In this argument applicant cites [0060], which appears to compare the tensile yield strength and toughness properties between processes that do and do not include a short heat-treatment. In light of the teachings in Rioja ‘859 (1:60-68, 2:1-8, 3:63-68, 4:1-12), this comparison does not appear to be with the closest prior art. MPEP 716.02(e).
	The above argument is also not commensurate in scope with claims 1 or 10. Claim 1 recites step g), but not h). Claim 10 recites steps h) and i). There does not appear to be a claim that recites a process that includes both steps g) and h) without further steps.
Rioja ’859 in view of either one of Rioja ‘870 or Bes
	The applicant argues none of the cited references teach or suggest the claimed properties, where multiple aging steps in Rioja ‘859 have strength and fracture toughness properties higher than the claimed property range (Rioja ‘859 Fig. 3, Table II, Remarks para. spanning pgs. 9-10).
	The examiner respectfully disagrees. In Rioja ‘859 the properties presented are after a two-step aging process. In contrast, the properties of claim 1 are after short heat-treatment (i.e. the first step of the two-step aging process in Rioja ‘859). Therefore, the properties of Rioja ‘859 are not commensurate in scope with the properties of claim 1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The properties recited in applicant’s claim 15 (i.e. the properties after short heat-treatment, deformation, and artificial aging to a T8 temper) are rendered obvious by the substantially similar processing of Rioja ‘859 in view of Rioja ‘870 and either one of Di Russo or Nock Jr or by the teachings of Rioja ‘859 in view of Bes and either one of Di Russo or Nock Jr, where the overlapping properties are advantageous characteristics of products (Bes [0053]) that allow for forming of a sheet or plate (Bes [0063]). 
	The applicant argues Bes is directed to a T8 temper aging process (Bes [0054], Remarks pg. 11 para. 1).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The claim 1 rejection over Rioja ‘859 in view of Bes combines a known method of manufacturing an aluminum alloy of casting (Bes [0048]), homogenizing (Bes [0048]), hot rolling, solution heat treating, quenching (Bes [0049]; Rioja ‘859 3:63), and stretching (Bes [0050]; Rioja ‘859 3:63) followed by a multiple step aging process (Rioja ‘859 1:60-68, 2:1-8, 3:64-68, 4:1-12) to form Al alloys for use in the aerospace industry (Bes [0003]; Rioja ‘859 1:6-10, 22-26). Homogenization improves fracture toughness in some instances (Bes [0048]) and 1 to 5% stretching prevents fracture toughness from decreasing and industrial difficulty, such as a high ratio of defective parts or difficult forming, which increase product cost (Bes [0050]).
The applicant argues none of the cited references are directed to maintaining the stability of the product and are directed to achieving highest possible strength properties, such that there is no motivation to modify the references to derive the claimed stability properties (Remarks pg. 11 para. 2).
In response to applicant's argument that none of the references are directed to maintaining the stability of the product, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The argued stability of the product occurs after the short heat-treatment (i.e. claim 1, step g) as evidenced by the claim reciting properties that are stable for 0 to 50 days after completion). The prior art is directed to the properties that result from processing through final aging (Rioja ‘859 1:60-68, 2:1-8, 3:64-68, 4:1-12).
	The applicant argues the workability of the alloy in Rioja ‘859 is acceptable “only for a short time” (3:30-34) (Remarks pg. 11 para. 3).
	The examiner respectfully disagrees. In Rioja ‘859 at 3:30-34 the reference to the alloy product being easily workable for a short time is in reference to a solution heat treated and rapidly quenched alloy, and not a result of the aging process. Rioja ‘859 goes on to recite that after solution heat treatment and quenching, multiple stage aging (3:64-68) enhances strength with minimal or little sacrifice in toughness (4:1-2). 
	The applicant argues the multiple aging processes in Rioja ‘859 achieve a T8 temper (i.e. “enhanced high strength with minimal or little sacrifice in toughness”) (Rioja ‘589 abstract, 4:1-2), where the examples show very high tensile yield strengths (Remarks para. spanning pgs. 11-12).
	The examiner respectfully disagrees. Evidence to support applicant’s allegation that the multiple step aging process of Rioja ‘859 achieves a T8 temper is not presented. Rioja ‘859 does not mention that the multiple step aging process is a T8 temper. Further, the first step of the process is performed at a temperature and time that overlap with the claimed short heat treatment (Rioja ‘859 1:60-68, 2:1-8, 3:64-68, 4:1-12) such that a prima facie case of obviousness exists. MPEP 2144.05(I).
	The applicant argues that Rioja ‘859 is directed to achieving the highest possible strength properties, such that one of ordinary skill in the art would not be motivated to derive stable properties to achieve good workability because such a change would lead to lower than desirable properties for Rioja ‘859 (Remarks pg. 12 para. 2).
	The examiner respectfully disagrees. Rioja ‘859 provides enhanced combinational high strength and high fracture toughness properties (1:7-9, 2:14-18, 4:1-2). Emphasis added. Fracture toughness is related to workability, where high fracture toughness achieves workability because it allows for increased deformation without fracturing. The properties desired in Rioja ‘859 are present after completion of the multiple step aging treatment (i.e. after the first and second aging steps; Rioja ‘859 1:60-68, 2:1-8, 3:64-68, 4:1-12). In contrast, the argued stable properties result from the short heat treatment (i.e. claim 1 step g), where the claimed short heat treatment is rendered obvious by the first step in the multiple step aging process of Rioja ‘859. 
	The applicant argues Rioja ‘870 is directed to alloys having much higher strength than claimed and Bes is directed to advantageous T8 temper aging (Bes [0054]) such that none of the cited references are directed to maintain the stability of the product because they are directed to achieving the higher possible strength (Remarks pg. 12 paras. 3-4).
In response to applicant's argument that none of the cited references are directed to maintaining the stability of the product, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The rejection is based on Rioja ‘859 in view of Rioja ‘870 or Bes. Rioja ‘859 in view of either one of Rioja ‘870 and Bes teaches conventional processing (Rioja ‘859 3:63; Rioja ‘870 4:40-68, 6:1-3, 24-28, 54-61, Fig. 1; Bes [0048]-[0050]) and a multiple step aging process where the temperature and time of the first step read on the claimed short heat treatment (Rioja ‘859 1:60-68, 2:1-8, 3:64-68, 4:1-12).
	The applicant argues against the processes of Rioja ‘870 and Bes being conventional because Rioja ‘870 mentions specific method steps (4:40-45) and Bes does not suggest its process disclosed to be considered conventional or compatible with a two-step aging (Bes [0051]) (Remarks pg. 13 para. 2).
	The examiner respectfully disagrees. Rioja ‘859 and Rioja ‘870 have the same inventor, Roberto J. Rioja, indicating that the teachings of both cited prior art references were known to a person of ordinary skill in the art (i.e. the same person). Therefore the method of producing a lithium containing aluminum base alloy as taught in Rioja ‘870 is known to Rioja ‘859. Further, as evidenced by the teachings in both Rioja ’870 and Bes of casting, homogenizing, hot rolling, solution heat treatment, quenching, and stretching (Rioja ‘870 4:40-68, 6:1-2, 54-61, Fig. 1; Bes [0048]-[0050]) these processes are well known in the art of manufacturing aluminum alloys. 
	The applicant argues the Al composition of Rioja ‘870 teaches 0.05 to 1% Hf, while Rioja ‘859 does not teach the presence of Hf (Remarks pg. 13 para. 3), where an alloy containing Hf obtains the best toughness-yield strength compromise (Rioja ‘870 Fig. 1, 4:11-35) (Remarks pg. 13 para. 4). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The rejection is based on Rioja ‘859 in view of Rioja ‘870. Rioja ‘859 is relied on to teach an overlapping composition (Rioja ‘859 2:50-66) processed by multiple step aging process, where the first step reads on the claimed short heat treatment (Rioja ‘859 1:60-68, 2:1-8, 3:64-68, 4:1-12). Rioja ‘870 teaches multiple aging steps can be performed on the invention along with stretching (Rioja ‘870 6:24-28).
The applicant argues Rioja ‘870 does not teach a deformation of 2% because this value is only disclosed in the Example (Fig. 1) with alloys having 2.4% Li, which it outside the claimed range of Li of a maximum of 2.0% (Remarks pg. 14 para. 1), and two amounts of stretch conditions are disclosed, 6% and 2% (Remarks pg. 14 para. 2).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is based on Rioja ‘859 in view of Rioja ‘870. Rioja ‘859 teaches the composition (Rioja ‘859 2:50-66) and Rioja ‘870 the processing prior to aging (Rioja ‘870 4:40-68, 5:all, 6:1-3, 24-28, 54-61, Fig. 1) is known by the inventor to form a Li containing Al base alloy sheet (Rioja ‘859 1:6-10; Rioja ‘870 1:5-10) and contributes to providing desirable strength and fracture toughness (Rioja ‘870 4:40-45). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Rioja ‘870 teaches 2% stretching or 6% stretching with Alloy 1 examples stretched at both conditions (Rioja ‘870 Fig. 1). Evidence that the 2% stretching amount cannot be applied to the composition of Rioja ‘859 has not been presented. Further, the prior art, Rioja ‘870, teaches 2% and 6% stretching, where the claimed range of 0.5 to 3% overlaps with the “range” (i.e. 2 to 6% stretching) of the prior art. MPEP 2144.05(I).
	The applicant argues 2% elongation leads to a yield strength of more than 290 MPa (42 ksi), that Alloy 5, Fig. 1, Rioja ‘870, without Hf, has a yield strength of more than 379 MPa (55 ksi), where increasing stretching increases yield strength elongation, such that a person skilled in the art would choose 6% elongation to obtain the best toughness-yield strength compromise, a goal of Rioja ‘870 (Remarks pg. 15 para. 1).
	The examiner respectfully disagrees.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Rioja ‘870 teaches stretching at 2% (Fig. 1), which falls within the scope of step f). 
Rioja ’859 in view of either one of Rioja ‘870 or Bes and either one of Di Russo or Nock Jr
The applicant argues while Bes and Rioja ‘859 teach 2 steps of aging (Remarks pg. 16 para. 3) Di Russo does not teach two separate steps of deformation (Remarks pg. 16 para. 4) because Di Russo does not consider deformation between solution heat treatment and first aging and is particularly suitable for AlZnMg, AlZnMgCu, AlCu, AlCuMg, AlCuMgSi, and AlSiMg alloys (2:64-67) (Remarks pg. 17 para. 2).
The examiner respectfully disagrees. Di Russo teaches T stands for solution and quenching, H for plastic deformation, and A for aging (1:67-68, 2:1-9, 24-50) with an example thermomechanical treatment scheme is THA1HA2 (2:18-22) (i.e. solution and quench, plastic deformation, age, plastic deformation, age), such that Di Russo does teach two separate steps of deformation by considering deformation (i.e. H) between solution heat treatment (i.e. T) and first aging (i.e. A1).
Di Russo teaches the thermomechanical process is particularly suitable for treating Al-Cu types Al alloys (Di Russo 2:64-67). The claimed alloy is an Al-Cu alloy (claim 1, where Al is most prevalent element followed by Cu) and Rioja ‘859 teaches alloy compositions where the Cu is the second most prevalent element after Al (i.e. Al-Cu alloy) (Rioja ‘859 2:50-68, 3:1-12). 
The applicant argues while Bes and Rioja ‘859 teach 2 steps of aging (Remarks pg. 16 para. 3) Nock Jr does not teach two separate steps of deformation (Remarks pg. 16 para. 4) because Nock Jr solution heat treats, first step ages, cold works, second step ages (1:45-50) and is particularly suitable for Al containing Sn (2:40-42) (Remarks para. spanning pgs. 16-17) 
The examiner respectfully disagrees. Nock Jr teaches the invention is applicable where warped sheets are straightened or sheet, rod, or plate is bent into the desired shape such that the cold work introduced into the metal is incidental to the purpose of the operation (1-2:54-55, 2-1:1-4). Nock Jr also teaches awareness of cold working heat treated aluminum base alloy prior to final aging, where reductions of 20% or more lie outside the scope of the invention (Nock Jr 1-2:42-54). 
The amount of aging of Rioja ‘870 or Bes is 2% (Rioja ‘870 6:54-61, Fig. 1) or 1 to 5% (Bes [0050]). These values are both within the scope of the teachings of Nock Jr of straightening warped sheets or bending sheet, rod, or plate into the desired shape (Nock Jr 1-2:54-55, 2-1:1-4) and are well below a reduction of 20% (Nock Jr 1-2:42-54).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the rejection of Rioja ‘859 in view of Nock Jr, Rioja ‘859 is relied on to teach an overlapping composition (Rioja ‘859 2:50-66) and Nock Jr teaches the benefit of not more than about 5% cold working between preliminary and final aging develops maximum strength and hardness (Nock Jr 1-2:1-42). With respect to composition, Nock Jr teaches aluminum base alloys that do not age spontaneously at room temperature and must be artificially aged to develop their maximum strength and hardness (Nock Jr 2-1:43-46). Similarly, Rioja ‘859 teaches the purpose of aging is to provide significantly higher fracture toughness values for equivalent elevated yield stress values (i.e. maximum strength and hardness) (4:53-68, Fig. 3, Table II).
Double Patenting
	The applicant argues claim 1 recites the short heat-treatment is not an artificial aging for obtaining a T8 temper, Rp0.2(L) is 220 to less than 290 MPa, and Rp0.2(LT) is 200 to less than 270 MPa¸ which are not set out in the claims of 10,400,313 (Remarks pg. 19 para. 2).
	The examiner respectfully disagrees. US ‘313 teaches a process that is substantially similar to that claimed, including overlapping composition and process (claims 1, 9) and overlapping properties (claim 15) such that a prima facie case of obviousness exists. MPEP 2144.05(I).
	The applicant argues amended claim 10 recites step h) undergoes additional cold working at a deformation of 1% to 10% (Remarks pg. 19 para. 3). 
	The examiner respectfully disagrees. US ‘313 teaches additional cold deformation of less than 10% and artificial aging (claim 9), which overlap with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I). The rejection is also in view of either one of Di Russo or Nock, Jr where Di Russo or Nock, Jr teach the obviousness of additional cold working (Di Russo 2:1-50; Nock, Jr 1-2:33-42).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 13, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rioja ‘859 (US 5,076,859) in view of either one of Rioja ‘870 (US 4,869,870) or Bes (US 2008/0289728).
Regarding claim 1, Rioja ‘859 teaches reduced density aluminum alloys for aircraft use (1:13-15) with a composition that overlaps with that instantly claimed (2:50-66) manufactured by conventional solution heat treatment and quenching (i.e. step e) and cold working (i.e. step f) (3:63) then a multiple step aging process including a first step in a temperature range of 250 to 425 °F (121to 218 °C) for 1 to 50 hours (i.e. step g) (1:60-68, 2:1-8, 3:64-68, and 4:1-12). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element
Claim 1
Claims 5-9, 20
AA2198
Rioja ‘859 Broad 2:50-60
Rioja ‘859 Desirable 2:61-66
Cu
2.1 – 3.9   
3 – 3.5
2.9 – 3.5
Up to 5.0
0.6 – 4.0
Li
0.7 – 2.0
0.85 – 1.2
0.8 – 1.1 
0.2 – 5.0
1.0 – 3.0
Mg
0.1 – 1.0
0.2 – 0.6
0.25 – 0.8
0 – 5.0
0.2 – 2.5
Ag
0 – 0.6
0.1 – 0.5; 0.15-0.4
0.10 – 0.50
0 – 2 
0.2 – 0.8
Zn
0 – 1 
Less than 0.4; 
less than 0.2
0.35 max
0 – 9.0
0.2 – 11 
Fe+Si
At most 0.20
-
Fe: 0.10 max
Si: 0.08 max
Fe: 0.5 max
Si: 0.5 max
-
At least one of the following:
Zr
Mn
Cr
Sc
Hf
Ti


0.05 – 0.18
0.1 – 0.6
0.05 – 0.3
0.02 – 0.2
0.05 – 0.5
0.01 – 0.15


0.08 – 0.15

At most 0.05 of Mn, Cr, Sc, Hf

0.01 – 0.10


0.04 – 0.18
0.50 max
0.05 max
-
-
0.10 max


0 – 1.0
0 – 1.0
-
-
-
-


-
0.1 – 0.8
-
-
-
-
Other
At most 0.05 each; at most 0.15 total
-
At most 0.05 each; at most 0.15 total
0.25 each; 0.5 total
-
Al
Remainder
-
Remainder
Balance
Balance


Rioja ‘859 is silent to preparing a molten metal bath, casting a rolling ingot, hot rolling, and the amount of cumulated deformation during the flattening and/or stretching.
Rioja ‘870 teaches a method for producing lithium containing aluminum base alloys (1:5-10) comprising providing the alloy as an ingot by casting (i.e. steps a and b), homogenizing (i.e. step c) (4:40-68), hot rolling into a sheet (i.e. step d), solution heat treatment (5:all), quenching (i.e. step e) (6:1-3) and stretching at 2% (i.e. step f) (6:54-61 and Fig. 1) then performing multiple aging steps with stretching after part of such multiple aging steps (6:24-28).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to manufacture the sheet of Rioja ‘859 using the process of Rioja ‘870 because it’s a conventional process known by Rioja (i.e. the same inventor) to form a lithium containing aluminum base alloy sheet (Rioja ‘859 1:6-10; Rioja ‘870 1:5-10) where this preparation process contributes to providing the most desirable characteristics of both strength and fracture toughness (Rioja ‘870 4:40-45).
As an alternative to Rioja ‘870, Bes teaches a method of manufacturing an aluminum alloy ([0003]) comprising casting an ingot (i.e. step b) ([0048]), homogenizing (i.e. step c) ([0048]), hot rolling (i.e. step d), solution heat treating, quenching (i.e. step e) ([0049]), and stretching from 1 to 5% (i.e. step f) ([0050]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Rioja ‘859 to manufacture the alloy for the multiple step aging process using the process taught by Bes because the process of Bes is a conventional process known for forming aluminum alloys for use in the aerospace industry (Bes [0003]; Rioja ‘859 1:6-10 and 22-26) where the homogenization step improves fracture toughness performance in some instances (Bes [0048]) and stretching of 1 to 5% to prevent fracture toughness from decreasing and to prevent industrial difficult such as a high ratio of defective parts or difficult forming, both which increase the cost of the product (Bes [0050]).
Rioja ‘859 in view of either one of Rioja ‘870 or Bes teaches a composition (Rioja ‘859 2:50-66) and processes (i.e. molten metal bath, casting, hot rolling, solution heating and quenching, flattening and/or stretching, and short heat-treatment; Rioja ’859 1:60-68, 2:1-8, 3:64-68, and 4:1-12; Rioja ‘870 4:40-68, 6:1-3, 24-28, 54-61, and Fig. 1; Bes [0048]-[0050]) that are substantially similar to the composition and processes of the instantly claimed invention. It appears that the product of the prior art is substantially similar to the product claimed, including after 0 to 50 days of short heat-treatment, the sheet obtained after step g) comprises a combination of: at least one property selected from the group consisting of: (i) Rp0.2(L) of at least 220 MPa and less than 290 MPa and (ii) Rp0.2(LT) of at least 200 MPa and less than 270 MPa, and at least one property selected from the group consisting of (1) A% (L) at least 14% and (2) A % at least 24%. 
Regarding claim 2, Rioja ‘859 teaches a multiple step aging process including a first step in a temperature range of 250 to 425 °F (121 to 218 °C) for 1 to 50 hours (i.e. step g) (1:60-68, 2:1-8, 3:64-68, and 4:1-12). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Rioja ‘859 teaches sheet thicknesses of 0.039 to 0.125 inches (1 to 3.2 mm) (Table I). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 4, Rioja ‘859 in view of Rioja ‘870 teaches cold working (Rioja ‘859 3:34-41 and 59-62) with 2% stretch (Rioja ‘870 6:54-61 and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I).
Alternatively, Rioja ‘859 in view of Bes teaches cold working (Rioja ‘859 3:34-41) from 1 to 5% where above 5% fracture toughness tends to decrease, industrial difficulties such as a high ratio of defective parts of difficult forming could be encountered, which increase the cost of the product (Bes [0050]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 5, Rioja ‘859 teaches up to 5.0 wt% Cu (2:50-60) and more desirably 0.6 to 4.0 wt% Cu (2:61-66). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).	
Regarding claim 6, Rioja ‘859 teaches 0.2 to 5.0 wt% Li (2:50-60) and more desirably 1.0 -3.0 wt% Li (2:61-66). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 7, Rioja ‘859 teaches 0 to 5.0 wt% Mg (2:50-60) and more desirably 0.2 to 2.5 wt% Mg (2:61-66). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 8, Rioja ‘859 teaches 0 to 2.0 wt% Ag and 0 to 9.0 wt% Zn (2:50-60) and more desirably 0.2 to 0.8 wt% Ag and 0.2 to 11 wt% Zn (2:61-66). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 9, Rioja ‘859 teaches 0 to 1.0 wt% Zr and 0 to 1.0 wt% Mn (2:50-60). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Rioja ‘859 is silent to the presence of Ti.
Rioja ‘870 teaches a lithium containing aluminum base alloy (1:6-10) comprising 0.05 to 0.2 wt% Ti (3:53-56).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the composition of Rioja ‘859 to include 0.05 to 0.2 wt% Ti because it is a known grain structure control material (Rioja ‘870 3:53-56). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Rioja ‘870, Bes teaches a Cu-Li-Ag-Mg alloy (Table 1) comprising 0.05 to 0.15 wt% Ti ([0038]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the composition of Rioja ‘859 to include 0.05 to 0.15 wt% Ti because it is a grain refiner or anti-recrystallization element (Bes [0038]).
Regarding claim 13, Rioja ‘859 in view of either one of Rioja ‘870 or Bes teaches a composition (Rioja ‘859 2:50-66) and processes (i.e. molten metal bath, casting, hot rolling, solution heating and quenching, flattening and/or stretching, and short heat-treatment; Rioja ’859 1:60-68, 2:1-8, 3:64-68, and 4:1-12; Rioja ‘870 4:40-68, 6:1-3, 24-28, 54-61, and Fig. 1; Bes [0048]-[0050]) that are substantially similar to the composition and processes of the instantly claimed invention. It appears that the product of the prior art is substantially similar to the product claimed, including from 0 to 50 days after short heat-treatment, the sheet further comprises a combination of at least one property selected from the group consisting of: (iii) Rm(L) of at least 340 MPa and (iv) Rm(LT) of at least 320 MPa, and at least one property selected from the group consisting of (3) Rm/Rp0.2(L) of at least 1.40 and (4) Rm/Rp0.2(LT) of at least 1.45. 
Regarding claim 19, Rioja ‘859 teaches a multiple step aging process including a first step in a temperature range of 250 to 425 °F (121to 218 °C) for 1 to 50 hours (i.e. step g) (1:60-68, 2:1-8, 3:64-68, and 4:1-12). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 20, Rioja ‘859 teaches 0 to 2.0 wt% Ag and 0 to 9.0 wt% Zn (2:50-60) and more desirably 0.2 to 0.8 wt% Ag (2:61-66). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 10-12, 14-16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rioja ‘859 (US 5,076,859) in view of either one of Rioja ‘870 (US 4,869,870) or Bes (US 2008/0289728) as applied to claim 1 above, and further in view of either one of Di Russo (US 3,706,606) or Nock, Jr (US 2,083,576).
Regarding claim 10, Rioja ‘859 teaches a multiple stage aging process comprising a second step of heating to 100 to 330 °F (38 to 166°C) for 1 to 1000 hours (i.e. step i) (1:60-68, 2:1-8, 3:63-68, and 4:1-18). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Rioja ‘859 is silent to the sheet undergoing additional cold working with additional deformation of less than 10% after the first aging step and before the second aging step.
Di Russo teaches thermomechanical processes to achieve a remarkable increase in strength of Al-Cu alloys for the aeronautical industry (1:4-15) including plastic deformation, H, of not below 5 percent between a first aging treatment, A1, and a second aging treatment, A2 (2:1-50).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Rioja ‘859 to include plastic deformation of not below 5% between the first and second aging steps because it lets the material high density and homogeneous distribution of dislocations network while retaining after deformation the possibility of a hardening due to aging (Di Russo 2:36-43).
As an alternative to Di Russo, Nock, Jr teaches thermal treatment of aluminum alloys (1-1:1-4) comprising cold working of not more than about 5% between preliminary and final aging treatments (1-2:33-42).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Rioja ‘859 to include cold working of not more than about 5% between the first and second aging steps because it secures the benefit of the preliminary aging of developing maximum strength and hardness of the alloy (Nock, Jr 1-2:1-40). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 11, Di Russo teaches plastic deformation, H, of not below 5 percent (2:1-50).
As an alternative to Di Russo, Nock, Jr teaches cold working of not more than about 5% between preliminary and final aging treatments (1-2:33-42). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 12, Di Russo teaches plastic deformation H includes drawing (4:67 and 5:1).
As an alternative to Di Russo, Nock, Jr teaches cold working by straightening or bending (1-2:54-55 and 2-1:1-6).
Regarding claim 14, Rioja ‘859 teaches the multiple step aging process enhances the combination of high strength and high fracture toughness with minimal or little sacrifice in the fracture toughness (1:60-68, 2:9-13, and 3:29-44) where comparison of a two-step aging process to a one-step aging process shows increased (L) tensile yield strength (i.e. a tensile yield strength Rp0.2(L) at least essentially equal to tensile yield strength by a process not comprising said short heat-treatment) and increased fracture toughness (4:53-68 and Fig. 3). In Rioja ‘859 Fig. 3 for the same (L) tensile yield strength, the fracture toughness increase is more than 5% as evidenced by the below table. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
(L) Tensile Yield Strength
One-Step Aging Fracture Toughness
Two-Step Aging Fracture Toughness
% increase from one-step to two-step aging process
72.5
56
64
14%
73
38
60
58%
76
36
60
67%
77.3
16
62
287%


Regarding claim 15, Rioja ‘859 teaches a composition that overlaps with that an AA2198 (2:50-66) with sheet thicknesses of 0.039 to 0.125 inches (1 to 3.2 mm) (Table I) and a second step of heating to 100 to 330 °F (38 to 166°C) for 1 to 1000 hours (i.e. artificial aging to a T8 temper) (1:60-68, 2:1-8, 3:63-68, and 4:1-18). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The processes of the prior art of Rioja ‘859 in view of Rioja ‘870 and either one of Di Russo or Nock, Jr (i.e. instantly claimed steps a through i) are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including at least one static mechanical property selected from the group consisting of Rp0.2(L) of at least 500 MPa, Rp0.2(LT) of at least 480 MPa, and including at least one toughness property selected from the group consisting of Kapp in the T-L direction of at least 160 MPa√m, Keff in the T-L direction of at least 200 MPa√m, and ∆aeff(max) in the T-L direction of at least 40 mm.
As an alternative to Rioja ‘870, Bes teaches a final aging step at 140 to 170°C for 5 to 30 hours to result in a T8 temper ([0051]) where in a T8 temper ([0053]) the product has a tensile yield strength in the L-direction (i.e. Rp0.2(L)) of even better at least 460 MPa ([0054]), a Kapp in the T-L direction of even at least 140 MPa√m ([0057]), a Keff in the T-L direction of at least 150 MPa√m ([0059]), and a ∆aeff(max) in the T-L direction preferentially of at least 40 mm ([0061]). 
It would have been obvious to one of ordinary skill in the art before the filling of the instantly claimed invention in the process of Rioja ‘859 to form a product with the mechanical and fracture properties taught by Bes because they are advantageous characteristics of products (Bes [0053]) that allow for forming of a sheet or plate (Bes [0063]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 16, Rioja ‘859 in view of Rioja ‘870 teaches an alloy for use in aircraft applications (Rioja ‘859 1:22-26; Rioja ‘870 1:5-14) including for wing or body panels (i.e. a fuselage skin) (Rioja ‘870 5:16-23).
Alternatively, Rioja ‘859 in view of Bes teaches an aluminum alloy for use in the aerospace industry such as fuselage applications (Bes [0003]).
Regarding claim 18, Rioja ‘859 teaches a composition that overlaps with an AA2198 (2:50-66) with sheet thicknesses of 0.039 to 0.125 inches (1 to 3.2 mm) (Table I) and a short heat-treatment (i.e. without including an O temper or a W temper) (1:60-68, 2:1-8, 3:64-68, and 4:1-12).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,400,313 (US App. No. 14/783,449). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they teach an overlapping composition and process (claims 1 and 9) with overlapping properties (claim 15).
Claims 1-9, 13, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,400,313 (US App. No. 14/781,096).
Although the claims at issue are not identical, they are not patentably distinct from each other because they teach an overlapping composition and process (claim 1).
Claims 10-12, 14-16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,400,313 (US ‘313) (US App. No. 14/781,096) in view of Rioja ‘859 (US 5,076,859) and either one of Di Russo (US 3,706,606) or Nock, Jr (US 2,083,576). 
US ‘313 is silent to the additional processes of claim 10.
Rioja ‘859 teaches a multiple step aging process including a first step in a temperature range of 250 to 425 °F (121to 218 °C) for 1 to 50 hours (i.e. step g) (1:60-68, 2:1-8, 3:64-68, and 4:1-12) and a second step of heating to 100 to 330 °F (38 to 166°C) for 1 to 1000 hours (i.e. step i) (1:60-68, 2:1-8, 3:63-68, and 4:1-18).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of US ‘313 to perform a multiple step aging treatment comprising a first step at 121 to 218°C for 1 to 50 hours and a second step at 38 to 166°C for 1 to 1000 hours because it enhances the combination of high strength and high fracture toughness and is an economic process (Rioja ‘859 1:60-68, 2:9-13, and 3:29-44). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
US ‘313 in view of Rioja ‘859 is silent to the sheet undergoing additional cold working with additional deformation of less than 10% after the first aging step and before the second aging step.
Di Russo teaches thermomechanical processes to achieve a remarkable increase in strength of Al-Cu alloys for the aeronautical industry (1:4-15) including plastic deformation, H, of not below 5 percent between a first aging treatment, A1, and a second aging treatment, A2 (2:1-50).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of US ‘313 in view of Rioja ‘859 to include plastic deformation of not below 5% between the first and second aging steps because it lets the material high density and homogeneous distribution of dislocations network while retaining after deformation the possibility of a hardening due to aging (Di Russo 2:36-43).
As an alternative to Di Russo, Nock, Jr teaches thermal treatment of aluminum alloys (1-1:1-4) comprising cold working of not more than about 5% between preliminary and final aging treatments (1-2:33-42).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of US ‘313 in view of Rioja ‘859 to include cold working of not more than about 5% between the first and second aging steps because it secures the benefit of the preliminary aging of developing maximum strength and hardness of the alloy (Nock, Jr 1-2:1-40). 
Related Art
Hunt, Jr (US 4,648,913)
	Hunt, Jr teaches a method pf producing improved lithium containing aluminum base alloy products (1:5-8) with a preferred alloy composition that overlaps with that claimed (3:4-21) manufactured by casting, homogenizing (4:39-68), hot rolling, solution heat treatment, quench (5:1-68), stretching at greater than 3 to 14% (6:1-68, 7:1-4), then aging at 275 to 375 F (135 to 190 C) for at least 30 minutes (7:5-31). 
Element
Claim 1
Claims 5-9, 20
AA2198
Hunt, Jr 3:4-21
Narayanan, 2:39-68
Cu
2.1 – 3.9   
3 – 3.5
2.9 – 3.5
0.1 to 5.0
2.1 to 2.9
Li
0.7 – 2.0
0.85 – 1.2
0.8 – 1.1 
1.0 – 4.0
About 2.0 to 2.4
Mg
0.1 – 1.0
0.2 – 0.6
0.25 – 0.8
0 – 5.0
0.3 to 0.9
Ag
0 – 0.6
0.1 – 0.5; 0.15-0.4
0.10 – 0.50
- 

Zn
0 – 1 
Less than 0.4; 
less than 0.2
0.35 max
-

Fe+Si
At most 0.20
-
Fe: 0.10 max
Si: 0.08 max
Max 0.1 each
At most 0.3
At least one of the following:
Zr
Mn
Cr
Sc
Hf
Ti


0.05 – 0.18
0.1 – 0.6
0.05 – 0.3
0.02 – 0.2
0.05 – 0.5
0.01 – 0.15


0.08 – 0.15

At most 0.05 of Mn, Cr, Sc, Hf

0.01 – 0.10


0.04 – 0.18
0.50 max
0.05 max
-
-
0.10 max


0 – 1.0
0 – 2.0
-
-
-
-


About 0.08 to 0.15
0.05 max
0.10 max
-
-
0.15 max
Other
At most 0.05 each; at most 0.15 total
-
At most 0.05 each; at most 0.15 total
-
-
Al
Remainder
-
Remainder
Balance
Balance


Narayanan (US 5,116,572)
	Narayanan teaches an aluminum-lithium alloy with a composition that overlaps with that claimed (2:39-68, 3:1-9) manufactured by casting, homogenizing, rolling, solution treating, quenching, stretching 1 to 3%, then aging from 250 to 350 F (121 to 177 C) preferably for 4 to 24 hours (3:10-60).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735